July 30, 1913. The opinion of the Court was delivered by
This is an appeal from an order allowing the defendant to amend its answer in certain particulars.
The exceptions raise two questions, the first of which is whether his Honor, the Circuit Judge, had the power to allow the amendments.
The case of Taylor v. R.R., 81 S.C. 574, 62 S.E. 1113, which has been affirmed in numerous subsequent cases, is conclusive of this question, and shows that the exceptions raising this question cannot be sustained.
The next question is whether there was an abuse of discretion.
The appellant has failed to satisfy this Court that there was error in this respect, and the exceptions raising this question are also overruled.
Appeal dismissed.
MR. JUSTICE WATTS. I concur only in the result in the opinion of the Chief Justice, for the reason that I am loath to disturb the action of the Circuit Judge in the exercise of his discretion unless there is abuse, and I cannot say there is. As to what effect the amendment allowed will have in view of the decision of this Court in Abbott v. Lumber Co.,93 S.C. 131, it is at this time unnecessary to consider. *Page 341